Citation Nr: 0016472	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-04 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1940 to August 
1945.  He was a prisoner of war (POW) of the German 
Government from March 1943 to August 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision by the RO.  



REMAND

In this case, the appellant contends that the veteran's death 
as result of heart failure was the result of his POW 
experiences during World War II.  

At the outset, the Board notes that at this time, the Board 
is not making any determination as to whether the appellant's 
claim of service connection for the cause of the veteran's 
death is well grounded.  The Board further notes that in 
claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his or her claim.  

However, the VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete her application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In support of her claim of service connection for the cause 
of the veteran's death, the appellant also contends that the 
record currently is incomplete.  She notes that physicians at 
a VA Medical Center had indicated that the veteran's heart 
problems were due to his POW status in World War II.  These 
records are not currently contained in the claims file and 
the appellant asserts that these records establish that 
service connection is warranted for the veteran's cause of 
death.  Outpatient treatment records from a VA Medical Center 
dating from 1993 to 1997 show that the veteran did receive 
treatment for a heart disease prior to his demise.  These 
records do not contain an opinion as to the likely etiology 
of the veteran's heart disease.  

In light of the appellant's assertions concerning possible 
missing medical records, the Board finds that an attempt must 
be made in order to attempt to obtain records to complete her 
application for compensation benefits.  Robinette.  
Specifically, the appellant indicated that the veteran's 
treating physicians at a VA Medical Center had indicated that 
the veteran's open heart surgery and other heart 
complications were related to the fact that he had been a 
prisoner of war.  The appellant asserts that VA doctors noted 
in the veteran's medical records that many physical problems 
do not come out until later in life.  The Board finds that 
the complete clinical records of the aforementioned medical 
facility and physicians should be requested in conjunction 
with the appellant's claim for service connection.  

In addition, the RO should inform the appellant that she must 
submit medical evidence to support her assertions that the 
veteran's fatal heart disease was the result of his POW 
status or otherwise due to disease or injury which was 
incurred in or aggravated by service.  

Accordingly, this matter is REMANDED the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to obtain copies of all clinical 
records from the VA Medical Center 
referable to treatment rendered the 
veteran prior to his demise.  
Specifically, any medical opinion as to 
the likelihood that his fatal heart 
disease was caused by his POW status 
should obtained.  These records should be 
associated with the claims file.  The RO 
should also instruct the appellant that 
she must submit medical evidence to 
support her claim of service connection 
for the cause of the veteran's death.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the appellant's claim of 
service connection for the veteran's 
cause of death.  All indicated 
development should be undertaken in this 
regard.  If any action taken is adverse 
to the appellant, then she and her 
representative should be furnished with a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
should be afforded the opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



